COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-15-00102-CV


Andrew H. Jackson                         §    From the 96th District Court


v.
                                          §    of Tarrant County (096-271894-14)

John W. Jackson, Victoria Jackson
Bannister, and Melinda L. Jackson
as Executrix of the Estate of Monroe      §    September 22, 2016
Scott Jackson, II, Linda M. Welty,
O.B. Jackson Jr., Gaines Bradford
Jackson, Susan D. Hensley, and
Marjorye M. Heldt                         §    Opinion by Justice Gardner


                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that Appellant Andrew H. Jackson shall pay all of the

costs of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By __/s/ Anne Gardner_________________
                                          Justice Anne Gardner